Exhibit News Release News Release News Release News Release Contacts: Media: Joanna Lambert Michael O’Neill 212-640-9668 212-640-5951 joanna.g.lambert@aexp.com mike.o’neill@aexp.com Investors/Analysts: Toby Willard Ron Stovall 212-640-1958 212-640-5574 sherwood.s.willardjr@aexp.com ronald.stovall@aexp.com FINAL AMERICAN EXPRESS REPORTS FOURTH QUARTER EPS FROM CONTINUING OPERATIONS OF $0.59, UP FROM $0.26 A YEAR AGO (Millions, except per share amounts) Quarters Ended December31, Percentage Inc/(Dec) Years Ended December31, Percentage Inc/(Dec) 2009 2008 2009 2008 Total revenues net of interest expense $ 6,489 $ 6,506 - $ 24,523 $ 28,365 (14 ) Income From Continuing Operations $ 710 $ 306 # $ 2,137 $ 2,871 (26 ) Income (Loss) From Discontinued Operations $ 6 $ (66 ) # $ (7 ) $ (172 ) (96 ) Net Income $ 716 $ 240 # $ 2,130 $ 2,699 (21 ) Earnings Per Common Share - Diluted: Income From Continuing Operations Attributable to Common Shareholders1 $ 0.59 $ 0.26 # $ 1.54 $ 2.47 (38 ) Income (Loss) From Discontinued Operations $ 0.01 $ (0.05 ) # $ - $ (0.15 ) # Net Income Attributable to CommonShareholders $ 0.60 $ 0.21 # $ 1.54 $ 2.32 (34 ) Average Diluted Common Shares Outstanding 1,184 1,155 3 1,171 1,156 1 Return on Average Equity 14.6 % 22.3 % 14.6 % 22.3 % Return on Average Common Equity 13.6 % 22.1 % 13.6 % 22.1 % # Denotes a variance of more than 100%. 1Represents income from continuing operations or net income, as applicable, less: (i) accelerated preferred dividend accretion of $212 million for the year ended December 31, 2009 due to the repurchase of $3.39 billion of preferred shares issued as part of the Capital Purchase Program (CPP), (ii) preferred share dividends and related accretion of $94 million for the year ended December 31, 2009, and (iii) earnings allocated to participating share awards and other items of $9 million and $1 million for the three months ended December 31, 2009 and 2008, respectively, and $22 million and $15 million for years ended December 31, 2009 and 2008, respectively. 1 New York – January 21, 2010 - American Express Company (NYSE: AXP) today reported fourth-quarter income from continuing operations of $710 million, up 132 percent from $306 million a year ago. Diluted earnings per share from continuing operations were $0.59, up 127 percent from $0.26 a year ago. Net income totaled $716 million for the quarter, up 198 percent from $240 million a year ago. Diluted per-share net income of $0.60 was up 186 percent from $0.21 a year ago. Consolidated revenues net of interest expense were $6.5 billion, on par with the year-ago quarter. Consolidated provisions for losses totaled $748 million, down 47 percent compared to $1.4 billion in the year-ago period. The decline reflected continued improvement in credit quality during the latter part of 2009. Consolidated expenses totaled $4.8 billion, on par with the year- ago quarter. This quarter’s results reflected higher investment in business building initiatives and the benefits of the company’s reengineering initiatives.The year-ago quarter included a significant reengineering charge. The company's return on average equity (ROE) was 14.6 percent, down from 22.3 percent a year ago. “We ended the year on a positive note with cardmember spending up 8 percent and credit indicators showing further signs of improvement,” said Kenneth I. Chenault, chairman and chief executive officer. “Fourth quarter results reflected the diversity of our business model that includes issuing cards, building business for merchants, operating a global payments network and delivering high-value services to our customers. Earnings were well above the depressed levels of 2008, capping a year when we delivered on each of our three main priorities.We stayed consistently profitable, built a more liquid funding base and invested selectively in the business. “This progress, and the underlying strength of our franchise allowed us to maintain our dividend at a time when many others cut or eliminated their quarterly payment to shareholders.” 2 “We still face the challenge of high unemployment levels, depressed real estate values, and shrunken household balance sheets, but the overall economy and our company are in stronger shape than they were a year ago. “While the economic recovery now underway is likely to be modest, we expect it to continue and have begun to shift our focus to growing American Express for the longer term.” “We aim to extend our payments business, offer new fee based services, and accelerate our progress in the world of emerging payments. At the same time, we will focus on creating a more efficient cost structure and delivering superior service that strengthens our relationships with cardmembers, merchants and business partners.
